Supplemental Examiner’s Amendment

After speaking with Applicant’s Representative, Dan O’Connor on May 03, 2021 for approval during a telephone call, please amend the issued claims as follows:

The original claims are amended, as follows:

Original allowed claim 8:

The computer-implemented method of claim  1, wherein the PIN is calculated at least in part by:
determining a PIN key corresponding to the BIN value;
encrypting the access code using the PIN key to generate a natural PIN having length Y;
generating a second random sequence of digits having length <= Y;
generating a PIN having length Y, wherein the PIN comprises the second random sequence of digits;
calculating a PIN offset as the modulo IO difference between the natural PIN and the PIN.

Original allowed claim 18:

The system of claim  15, wherein the financial account identifying data comprises an account identifier identifying the financial account for cash withdrawal.



Original allowed claim 22:

The system of claim  15, wherein the PIN is calculated generated at least in part
by:
determining a PIN key corresponding to the BIN value;
encrypting the access code using the PIN key to generate a natural PIN having length Y;
generating a second random sequence of digits having length <= Y;
generating a PIN having length Y, wherein the PIN comprises the second random sequence of digits;
calculating a PIN offset as the modulo 10 difference between the natural PIN and the PIN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902. The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696